                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION


MICHAEL T. BROOKS,                                              No. 6:15-cv-000983-MK
                                                                              ORDER
             Plaintiff,

      v.

AGATE RESOURCES, INC., dba,
Trillium Community Health Plan,

             Defendant.


AIKEN, District Judge:

       On May 14, 2019, this Court adopted Magistrate Judge Mustafa Kasubhai's

Findings and Recommendations ("F&R") (doc. 198) and dismissed plaintiffs amended

complaint (doc. 135) with prejudice. (doc. 212) Plaintiff subsequently filed a motion

to reconsider that ruling. (doc. 214)

      In that motion, plaintiff contends that he "is requesting a mistrial under Rule

59(d)." Pl's lVIot. to Reconsider at 1. As was noted in this Court's previous order, Fed.

R. Civ. Pro. 59(d) is not the proper vehicle for relief here, as the case was dismissed

1-0RDER
prior to trial. However, as plaintiff is proceeding pro se, the court construes the

present motion as a Motion for Reconsideration under Fed. R. Civ. Pro. 59(e).

      A district court is permitted to reconsider and amend a previous order

pursuant to Fed. R. Civ. Pro. 59(e). A motion for reconsideration, however, is "an

extraordinary remedy, to be used sparingly in the interests of finality and

conservation of judicial resources." Kana Enters., Inc. v. Estate of Bishop, 229 F.3d

877, 890 (9th Cir. 2000) (internal citations omitted). Reconsideration is appropriate

only if "the district court (1) is presented with newly discovered evidence, (2)

committed clear error or the initial decision was manifestly unjust, or (3) if there is

an intervening change in controlling law." 389 Orange St. Partners v. Arnold, 179

F.3d 656, 665 (9th Cir.1999).

      Plaintiff has offered no newly discovered evidence or any intervening change

in the controlling law. Rather, plaintiff raises many of the same arguments that this

Court and Magistrate Judge Kasubhai have considered previously. None of these

arguments convince the Court that the previous order (doc. 212) contains clear error.

Thus, the present motion to reconsider (doc. 214) is DENIED.

      IT IS SO ORDERED.

Dated this   1-~y of~~~
                                    Ann Aiken
                            United States District Judge



2-0RDER
